 

Exhibit 10.1

 

[BLADELOGIC LETTERHEAD]

 

October 2, 2007

 

 

Jeffrey Liotta

59 Wild Rose Drive

Andover, MA  01810

 

Re:          Separation from Employment

Dear Jeff:

This letter confirms your separation from employment with BladeLogic, Inc. (the
“Company”).  This letter also proposes an agreement between you and the Company.

Your employment with the Company shall terminate effective October 5, 2007 (the
“Separation Date”) and the Company will pay you on the Separation Date your
salary through the Separation Date.

The Company shall provide you with the right to continue group medical and
dental insurance coverage after the ending of your employment under the law
known as “COBRA.”  The terms for that opportunity will be set forth in a
separate written notice.  The termination of other benefits will be addressed in
separate correspondence.  Basically, your eligibility to participate in any
other employee benefit plans and programs of the Company ceases on or after the
ending of your employment in accordance with applicable benefit plan or program
terms and practices.

As more fully described below, you shall have the right to exercise any and all
vested options that you hold to purchase common stock of the Company, pursuant
to and subject to the terms of the Company’s 2001 Stock Option and Grant Plan
(“2001 Plan”) and 2007 Stock Option and Incentive Plan (“2007 Plan”), the three
Incentive Stock Option Agreements you entered into with the Company, dated June
23, 2006 (the “June 2006 ISO Agreement”), April 5, 2007 (the “April 2007 ISO
Agreement”) and July 24, 2007 (the “July 2007 ISO Agreement”), and the three
Non-Qualified Stock Option Agreements you entered into with the Company, dated
June 23, 2006 (the “June 2006 NQ Agreement”), April 5, 2007 (the “April 2007 NQ
Agreement”)  and July 24, 2007 (the “July 2007 NQ Agreement”) (collectively the
“Option Agreements”).  You shall also have the right to retain any shares
purchased by you under a Restricted Stock Agreement you entered into with the
Company, dated June 23, 2006 (the “June 2006 RS Agreement”, and with the Option
Agreements, the “Equity Agreements”), subject to the Company’s right to
repurchase any such shares which have not vested.  Please note that all share
and option data, and price data, has been retroactively adjusted to reflect the
1-for-2 reverse stock split that the Company effected on June 14, 2007

The Company shall also reimburse you for any outstanding, reasonable business
expenses that you have incurred on the Company’s behalf through the Separation
Date, provided within thirty days of the ending of your employment you submit to
the Company of appropriate documentation pursuant to the Company’s business
expense reimbursement policy.

Regardless of whether you enter into this Agreement you are obligated, among
other things, to comply with the post-employment confidentiality,
non-competition and nonsolicitation and other provisions set forth in the
Employee Noncompetition Nondisclosure and Developments Agreement  you entered
into with the Company on June 22, 2006 (“Noncompetition Agreement”).

The payments and other terms set forth above will not be affected by whether or
not you agree to the terms set forth below.

 

 

--------------------------------------------------------------------------------


 

The remainder of this letter proposes an agreement (the “Agreement”) between you
and the Company.  The purpose of this Agreement is to establish an amicable
arrangement for ending your employment relationship, including releasing the
Company and related persons or entities from any claims and permitting you to
receive separation pay, related benefits and enhanced equity rights.

If you agree to the terms of this Agreement, you acknowledge that you are
entering into this Agreement voluntarily.  By entering into this Agreement, you
understand that the Company is not admitting in any way that it violated any
legal obligation that it owed to you.  With those understandings, you and the
Company agree as follows:


SEPARATION FROM EMPLOYMENT

This confirms that your employment and any and all other positions that you held
with the Company as an officer, director or otherwise, shall terminate effective
on the Separation Date.


SEVERANCE BENEFITS


SEVERANCE PAY.  THE COMPANY SHALL PAY YOU SEVERANCE PAY (“SEVERANCE PAY”)
CONSISTING OF SALARY CONTINUATION AT YOUR FINAL BASE SALARY RATE OF $175,000 PER
YEAR UNTIL THE EARLIER OF: (A) THE SIX MONTH PERIOD FROM THE DATE IMMEDIATELY
FOLLOWING THE SEPARATION DATE, OR (B) YOU BECOME RE-EMPLOYED (THE “SEVERANCE
PERIOD”).  THE COMPANY SHALL PAY YOU SEVERANCE PAY ON ITS REGULAR PAYROLL DATES
APPLICABLE TO YOUR POSITION WITH THE COMPANY, PROVIDED THAT THE COMPANY IS NOT
OBLIGATED TO INCLUDE YOU ON THE PAYROLL BEFORE THE EFFECTIVE DATE OF THIS
AGREEMENT AS DEFINED IN SECTION 22.  IF THE COMPANY DOES NOT MAKE ONE OR MORE
PAYMENTS OF SEVERANCE PAY ON A REGULAR PAYROLL DATE BECAUSE THIS AGREEMENT HAS
NOT YET BECOME EFFECTIVE, THE COMPANY SHALL MAKE ALL SUCH MISSED PAYMENTS BY THE
FIRST PAYROLL DATE AFTER THE AGREEMENT BECOMES EFFECTIVE.


HEALTH BENEFITS.  YOUR RIGHTS AND OBLIGATIONS UNDER COBRA ARE EXPLAINED IN A
SEPARATE LETTER TO YOU DESCRIBING YOUR MEDICAL AND DENTAL INSURANCE CONTINUATION
RIGHTS UNDER COBRA.  TO CONTINUE YOUR MEDICAL AND DENTAL INSURANCE COVERAGE, YOU
MUST ELECT COBRA CONTINUATION COVERAGE.  IF YOU ELECT COBRA CONTINUATION
COVERAGE AND PROVIDED THAT YOU AND YOUR BENEFICIARIES REMAIN ELIGIBLE FOR COBRA
CONTINUATION COVERAGE, THE COMPANY SHALL CONTINUE TO PAY FOR MEDICAL AND DENTAL
INSURANCE PREMIUMS FOR COVERAGE OF YOU AND YOUR BENEFICIARIES TO THE SAME EXTENT
AS IF YOU HAD REMAINED EMPLOYED TO THE END OF THE SEVERANCE PERIOD.  YOU WILL BE
RESPONSIBLE FOR THE REMAINING PORTION OF SUCH COVERAGE AS IF YOU REMAINED
EMPLOYED.  YOU HEREBY AUTHORIZE THE DEDUCTION OF THE PORTION FOR WHICH YOU ARE
RESPONSIBLE FROM YOUR SEVERANCE PAY.  IF YOU ELECT COBRA CONTINUATION COVERAGE,
YOU MAY CONTINUE COVERAGE FOR YOURSELF AND ANY BENEFICIARIES AFTER THE END OF
THE SEVERANCE PERIOD AT YOUR OWN EXPENSE FOR THE REMAINDER OF THE COBRA PERIOD,
TO THE EXTENT YOU AND THEY REMAIN ELIGIBLE.


LUMP SUM PAYMENT.  PURSUANT TO THE TERMS OF THE 2007 EXECUTIVE COMPENSATION PLAN
FOR JEFF LIOTTA, VICE PRESIDENT OF ENGINEERING (THE “BONUS PLAN”), YOU MUST BE
ACTIVELY EMPLOYED AT THE TIME A PAYOUT IS MADE TO RECEIVE A 2007 BONUS. 
NEVERTHELESS, IN EXCHANGE FOR AND AS CONSIDERATION FOR YOU ENTERING INTO THIS
AGREEMENT, THE COMPANY SHALL PAY YOU A LUMP SUM PAYMENT OF $67,034, LESS
APPLICABLE DEDUCTIONS AND WITHHOLDINGS, PAYABLE WITHIN FOURTEEN (14) DAYS OF THE
EFFECTIVE DATE.  YOU ACKNOWLEDGE AND AGREE THAT THIS SHALL BE IN LIEU OF ANY
BONUS PAYMENT YOU MAY HAVE BEEN ENTITLED TO UNDER THE BONUS PLAN OR OTHERWISE.


EQUITY

You hereby acknowledge and agree that the Equity Agreements represent your
entire agreement with the Company with respect to the Company’s securities and
that you have not received nor been promised any additional equity, securities
or other ownership rights in the Company.

June 2006 RS Agreement

You purchased 62,500 shares of the Company’s common stock under the June 2006 RS
Agreement at $2.70 per share for an aggregate payment to the Company of
$168,750.  To the extent that such shares of common stock have

 

2

--------------------------------------------------------------------------------


 

not vested, they are subject to a repurchase right of the Company (“Shares
Subject to Repurchase”)(1).  The Shares Subject to Repurchase may be repurchased
by the Company in accordance with the terms and conditions of the June 2006 RS
Agreement.

--------------------------------------------------------------------------------

(1)  Please note that the June 20, 2006 offer letter (“Offer Letter”) does not
provide for continued vesting of restricted stock.

However, and provided you enter into and do not revoke this Agreement you shall
continue to vest in the restricted shares through the Severance Period. 
Depending on the length of the Severance Period, the number of Shares Subject to
Repurchase, as indicated below, may be reduced and Vested Restricted Shares, as
indicated below, may increase.

You acknowledge and agree that the following table accurately summarizes your
rights with respect to the Company’s restricted stock as of the Separation Date:

 

Number of
Restricted
Shares

 

Aggregate
Price Paid

 

Vested Restricted Shares

 

Shares Subject
to Repurchase

 

Repurchase
 Price Per Share

62,500

 

$

168,750

 

19,531

 

42,969

 

$

2.70

 

Option Agreements

In addition, you were granted an aggregate of 220,125 options under the Option
Agreements, none of which have been exercised.  Pursuant to the terms of the
Option Agreements, options  that have not vested as of the Separation Date lapse
and are not exercisable (“Lapsed Options”).

 

However, consistent with terms of the Offer Letter, provided you enter into and
do not revoke this Agreement you shall continue to vest in the stock options
through the Severance Period.  Depending on the length of the Severance Period,
the number of Lapsed Options, as indicated below, may be reduced and Vested
Options, as indicated below, may increase.

 

You acknowledge and agree that the following table accurately summarizes your
rights with respect to all the stock options you hold as of the Separation Date:

 

 

Option Agreement

 

Options
Awarded

 

Vested
Options

 

Lapsed
Options

 

Exercise Price Per
Share

 

June 2006 ISO Agreement

 

148,148

 

46,296

 

101,852

 

$2.70

 

 

 

 

 

 

 

 

 

 

 

June 2006 NQ Agreement

 

39,352

 

12,297

 

27,055

 

$2.70

 

 

 

 

 

 

 

 

 

 

 

April 2007 ISO Agreement

 

9,749

 

0

 

9,749

 

$10.00

 

 

 

 

 

 

 

 

 

 

 

April 2007 NQ Agreement

 

12,000

 

0

 

12,000

 

$10.00

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

July 2007 ISO Agreement

 

3,461

 

0

 

3,461

 

$17.00

 

 

 

 

 

 

 

 

 

 

 

July 2007 NQ Agreement

 

7,414

 

0

 

7,414

 

$17.00

 

 

Your rights to exercise Vested Options are governed by the procedures set forth
in the Option Agreements and the 2001 Plan, provided however, you shall have six
months after the Separation Date to exercise Vested Options.


TAX TREATMENT

The Company shall undertake to make deductions, withholdings and tax reports
with respect to payments and benefits under this Agreement to the extent that it
reasonably and in good faith determines that it is required to make such
deductions, withholdings and tax reports.  Payments under this Agreement shall
be in amounts net of any such deductions or withholdings.  Nothing in this
Agreement shall be construed to require the Company to make any payments to
compensate you for any adverse tax effect associated with any payments or
benefits or for any deduction or withholding from any payment or benefit.


RETURN OF PROPERTY

You confirm that, to the best of your knowledge, you have returned to the
Company all Company property, including, without limitation, computer equipment,
laptops, blackberries, software, keys and access cards, credit cards, files and
any documents (including computerized data and any copies made of any
computerized data or software) containing information concerning the Company,
its business or its business relationships (in the latter two cases, actual or
prospective).  You also commit to deleting and finally purging any duplicates of
files or documents that may contain Company information from any computer or
other device that remains your property after the Separation Date.  In the event
that you discover that you continue to retain any such property, you shall
return it to the Company immediately.


CONFIDENTIAL INFORMATION AND BLACKOUT

You understand and agree that you have been employed in a position of confidence
and trust and have had access to information concerning the Company that the
Company treats as confidential and the disclosure of which could negatively
affect the Company’s interests (“Confidential Information”).  Confidential
Information includes, without limitation, confidential financial information;
business forecasts; inventions; improvements and other intellectual property;
trade secrets; know-how; designs, processes or formulae; confidential software;
marketing or sales information or plans; customer lists; and business plans,
prospects and opportunities.  You agree that you shall not use or disclose any
Confidential Information at any time without the written consent of the
Company.  These obligations supplement and in no way diminish your
confidentiality obligations pursuant to the Offer Letter and the Noncompetition
Agreement.

In addition, you understand and acknowledge that you are subject to the
Company’s Insider Trading Procedures (the “Insider Trading Procedures”) as
executed by you on August 14, 2007 and, as such, may not trade in the Company’s
securities in accordance therewith until the third business day after the
Company’s public announcement of its results for the fiscal year ended September
30, 2007.  You acknowledge and agree that you are subject to the securities laws
of the United States, including the reporting obligations of Section 16 of the
Securities and Exchange Act of 1934, as amended, and the Company’s Insider
Trading Policy executed by you on August 14, 2007 and you agree that you will
trade the Company’s stock only in accordance with all laws and regulations and
only after you no longer possess any material, nonpublic information relating to
the Company.


NONCOMPETITION, NONSOLICITATION AND NONDISCLOSURE 

The Confidential Information and Restrictive Covenants provisions of the Offer
Letter and the Noncompeitition Agreement continue to be in full force and effect
and are hereby incorporated by reference.  You understand and acknowledge that
the Company will file a Current Report on Form 8-K with the Securities and
Exchange

 

4

--------------------------------------------------------------------------------


 

Commission to report the departure from employment of an executive officer and
that this Agreement will be filed as an exhibit to such Current Report.


NOTICE OF FUTURE EMPLOYMENT.  

For twelve (12) months following the Separation Date, you agree to notify the
Company of any change in your address and of each subsequent employment or
business activity, including the name and address of your employer and the
nature of my activities.  You agree to provide a copy of the Offer Letter and
the Noncompetition Agreement to any prospective employer, partner or co-venturer
prior to entering into an employment, partnership or other business relationship
with such person or entity at any time during the twelve (12) month period
following the Separation Date.


RELEASE OF YOUR CLAIMS

In consideration for, among other terms, the payments and benefits described
above, to which you acknowledge you would otherwise not be entitled, you
voluntarily release and forever discharge the Company, its affiliated and
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former officers, directors, shareholders, employees,
attorneys, accountants and agents of each of the foregoing in their official and
personal capacities (collectively referred to as the “Releasees”) generally from
all claims, demands, debts, damages and liabilities of every name and nature,
known or unknown (“Claims”) that, as of the date when you sign this Agreement,
you have, ever had, now claim to have or ever claimed to have had against any or
all of the Releasees.  This release includes, without limitation, all Claims:

•                  relating to your employment by and termination of employment
with the Company;

•                  of wrongful discharge;

•                  of breach of contract;

•                  of retaliation or discrimination under federal, state or
local law (including, without limitation, Claims of age discrimination or
retaliation under the Age Discrimination in Employment Act, Claims of disability
discrimination or retaliation under the Americans with Disabilities Act, and
Claims of discrimination or retaliation under Title VII of the Civil Rights Act
of 1964);

•                  under any other federal or state statute;

•                  of defamation or other torts;

•                  of violation of public policy;

•                  for wages, bonuses, incentive compensation, stock, stock
options, vacation pay or any other compensation or benefits; and

•                  for damages or other remedies of any sort, including, without
limitation, compensatory damages, punitive damages, injunctive relief and
attorney’s fees;

provided, however, that this release shall not affect your rights under this
Agreement, your vested rights under the Equity Agreements or under the Company’s
401(k) plan, or your indemnity rights including those under the Indemnification
Agreement dated July 12, 2007 between you and the Company.

As a material inducement to the Company to enter into this Agreement, you
represent that you have not assigned to any third party and you have not filed
with any agency or court any Claim released by this Agreement.


RELEASE OF THE COMPANY’S CLAIMS

In consideration for, among other terms, your release of Claims pursuant to
Section 9, the Company voluntarily releases and forever discharges you generally
from all Claims that, as of the date when the Company signs this Agreement, the
Company has, ever had, now claims to have or ever claimed to have had against
you which relate to good faith acts or omissions by you during the course of
your employment with the Company undertaken or not undertaken in the reasonable
belief that such acts or omissions were in the best interests of the Company.

 

5

--------------------------------------------------------------------------------


 


NONDISPARAGEMENT 

You agree not to make any disparaging statements concerning the Company or any
of its affiliates or current or former officers, directors, shareholders,
employees or agents.  The Company shall instruct Dev Ittycheria, Vijay Manwani,
John McMahon, John Gavin and Vance Loiselle (the “Named Individuals”) not to
make disparaging statements about you.  A violation of this provision will be
deemed a material breach of Agreement and, in addition to all other legal
remedies, will entitle the Company to terminate or suspend payments without
affecting the remainder of the Agreement.  These nondisparagement obligations
shall not in any way affect your obligation or the obligations of the Named
Individuals to testify truthfully in any legal proceeding.


COMMUNICATIONS CONCERNING YOUR SEPARATION 

If asked about the circumstances of your separation of employment with the
Company, you shall state that you resigned or left to pursue other opportunities
and shall not make any further comment about your employment separation. The
Company shall instruct the Named Individuals to respond to any inquiries about
the ending of your employment by stating that you resigned to pursue other
opportunities and not to make any further comment about your employment
separation.  Nothing in this Section 12 shall be construed to prohibit you or
any of the Named Individuals from testifying truthfully in any legal proceeding,
providing truthful information in response to a request from a governmental
agency, or providing truthful information in response to a request for
information in connection with your application for employment with another
employer.


FUTURE COOPERATION 

Except as may otherwise be required by law or to the extent, in the written
opinion of counsel, a conflict of interest exists, you agree to cooperate
reasonably with the Company (including its outside counsel) in connection with
the contemplation, prosecution and defense of all phases of existing, past and
future litigation about which the Company believes you may have knowledge or
information.  You further agree to make yourself available at mutually
convenient times during and outside of regular business hours as reasonably
deemed necessary by the Company’s counsel.  You agree to appear without the
necessity of a subpoena to testify truthfully in any legal proceedings in which
the Company calls you as a witness.  In exchange for the cooperation required
above, the Company agrees to compensate you at the rate of $87.50/hour for time
spent performing your obligations under this Section, said amount being the
hourly rate of your final salary with the Company, plus reasonable expenses,
provided that your right to such compensation shall not apply to time spent in
activities that could have been compelled pursuant to a subpoena, including
testimony and related attendance at depositions, hearings or trials.  The
Company further agrees to pay the foregoing compensation within thirty (30) days
of your submission of an invoice for your services under this Section.


SUSPENSION OR TERMINATION OF PAYMENTS

In the event that you fail to comply with any of your obligations under this
Agreement, including without limitation, your continuing post-employment
obligations under the Noncompetition Agreement and the Insider Trading
Procedures, in addition to any other legal or equitable remedies it may have for
such breach the Company shall have the right to terminate or suspend its
payments, benefits and equity enhancement opportunities to you under this
Agreement.  The termination or suspension of such payments in the event of such
breach by you will not affect your continuing obligations under this Agreement.


LEGAL REPRESENTATION

This Agreement is a legally binding document and your signature will commit you
to its terms.  You acknowledge that you have been advised to discuss all aspects
of this Agreement with your attorney, that you have carefully read and fully
understand all of the provisions of this Agreement and that you are voluntarily
entering into this Agreement.

 

6

--------------------------------------------------------------------------------


 


ABSENCE OF RELIANCE

In signing this Agreement, you are not relying upon any promises or
representations made by anyone at or on behalf of the Company.


ENFORCEABILITY

If any portion or provision of this Agreement (including, without limitation,
any portion or provision of any section of this Agreement) shall to any extent
be declared illegal or unenforceable by a court of competent jurisdiction, then
the remainder of this Agreement, or the application of such portion or provision
in circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.


WAIVER

No waiver of any provision of this Agreement shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.


ENFORCEMENT

(a)           Jurisdiction.  You and the Company hereby agree that the Superior
Court of the Commonwealth of Massachusetts and the United States District Court
for the District of Massachusetts shall have the exclusive jurisdiction to
consider any matters related to this Agreement, including without limitation any
claim for violation of this Agreement.  With respect to any such court action,
you (i) submit to the jurisdiction of such courts, (ii) consent to service of
process, and (iii) waive any other requirement (whether imposed by statute, rule
of court or otherwise) with respect to personal jurisdiction or venue.

(b)           Relief.  You agree that it would be difficult to measure any harm
caused to the Company that might result from any breach by you of your promises
set forth in Sections,  and that in any event money damages would be an
inadequate remedy for any such breach.  Accordingly, you agree that if you
breach, or propose to breach, any portion of your obligations under Sections 5,
6, 7, 8, 11 or 13, the Company shall be entitled, in addition to all other
remedies it may have, to seek an injunction or other appropriate equitable
relief to restrain any such breach, without showing or proving any actual damage
to the Company and without the necessity of posting a bond.  In the event that
the Company prevails in any action to enforce Sections 5, 6, 7, 8, 11 or 13,
then you also shall be liable to the Company for attorney’s fees and costs
incurred by the Company in enforcing such provision(s).  In addition, in the
event that you breach any portion of Section 7, as incorporated herein, you
agree that the restrictions of Section 7, shall remain in effect for the period
of such breach notwithstanding the period of twelve months set forth in the
Offer Letter and the Noncompetition Agreement.


GOVERNING LAW; INTERPRETATION

This Agreement shall be interpreted and enforced under the laws of the
Commonwealth of Massachusetts, without regard to conflict of law principles.  In
the event of any dispute, this Agreement is intended by the parties to be
construed as a whole, to be interpreted in accordance with its fair meaning, and
not to be construed strictly for or against either you or the Company or the
“drafter” of all or any portion of this Agreement.


ENTIRE AGREEMENT

This Agreement constitutes the entire agreement between you and the Company. 
This Agreement supersedes any previous agreements or understandings between you
and the Company including without limitation the Offer Letter, the Bonus Plan
and the Change in Control Agreement between you and the Company dated June 12,
2007 provided that the Indemnification Agreement, Noncompetition Agreement, the
Insider Trading Procedures and the Equity Agreements all remain in full force
and effect all as set forth herein.

 

7

--------------------------------------------------------------------------------


 


TIME FOR CONSIDERATION; EFFECTIVE DATE

You have the opportunity to consider this Agreement for twenty-one (21) days
before signing it.  To accept this Agreement, you must return a signed original
of this Agreement so that it is received by the undersigned at or before the
expiration of this twenty-one (21) day period.  If you sign this Agreement
within less than twenty-one (21) days of the date of its delivery to you, you
acknowledge by signing this Agreement that such decision was entirely voluntary
and that you had the opportunity to consider this Agreement for the entire
twenty-one (21) day period.  You acknowledge and agree that changes to this
Agreement since the time it was first presented to you shall not restart the
twenty-one (21) day consideration period.  For the period of seven (7) days from
the date when this Agreement becomes fully executed, you have the right to
revoke this Agreement by written notice to the undersigned.  For such a
revocation to be effective, it must be delivered so that it is received by the
undersigned at or before the expiration of the seven (7) day revocation period. 
This Agreement shall not become effective or enforceable during the revocation
period.  This Agreement shall become effective on the first business day
following the expiration of the revocation period (the “Effective Date”).


COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be taken to be an original, but all of which
together shall constitute one and the same document.

Please indicate your agreement to the terms of this Agreement by signing and
returning to me the original of this letter within the time period set forth
above.

Very truly yours,

BLADELOGIC, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John J. Gavin, Jr.

 

 

 

 

 

John J. Gavin, Jr.

 

 

 

 

 

Senior Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

You are advised to consult with an attorney before signing this Agreement. The
foregoing is agreed to and accepted by:

 

 

 

/s/ Jeffrey Liotta

 

October 18, 2007

 

 

Jeffrey Liotta

Date

 

 

8

--------------------------------------------------------------------------------